Case 8:15-cv-00011-TPB daa yer Weekepch Betytbomage 1 of 7 PagelD 1633

Oxebridge Quality (Christopher Mark Paris/Erwin)
--> Lawsuit(s) and Oxebridge 'Tweets'' News <--

KS

 

The Latest News in Oxebridge's Christopher Paris Tweets

26 April 2019 - Another Re-hash of old stuff...
Obsessed with the Elsmar Cove, he's running out of new accusations, it appears.
Repeat, repeat, repeat... The same old crap.
He can't stop himself from tweeting, like someone else we all know and love.

ebridge - 8h !
gang really leaning full into homophobic attacks
: rting racists and felons wasn't enough | suppose.
still allows itself to be promoted there, natch.

0 1 QQ Yo

Where???
Alex Jones Type Conspiracy
Allegation

Oxebridge @Oxebridae « 22h

70-year old internet troll compares me to a kid who stole his girlfriend
in 8th grade, prompting the question, "what kind of 70-year old
nutcase remembers the kid who stole your girlfriend in 8th grade?" In
related news, the girl is breathing a sigh of relief.

O Taal WW)

 

 

21 April 2019 - Re-hash of old stuff...

Sud he racist trolls who falsely claimed Oxebridge was
bankrupt can't afford lawyers, and are representing themselves pro se.
#robustenoughiona?

 

Chris Paris admitted HE, personally, was bankrupt, and stated that Oxebridge was worth US$0.00.
It's in the public bankruptcy filing.

It's nice of Crissy to use the terms'"racist trolls", but it doesn't do anything for his baseless tweet as he slimes himself.

Case 8:16-bk-03463-KRM Docl Filed 04/24/16 Page 2

ee ee ae mes

Vebtor 1 Christopher Mark Paris

Debtor 2
[fe ea, F filing)

 

nited States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

ase number Check if this is;
(If karo) oO Ane are

OA p
13 income

Official Form 1061 m7 DOF

Schedule |: Your Income
as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), be
pplying correct information. If you are married and not filing jointly, and your spouse is living with you, inc
pouse. lf you are separated and your spouse is not filing with you, do not include information about your sf
ttach a separate sheet to this form. On the top of any additional pages, write your name and case number (if

 

 

 

 

aoe Describe Employment

Fill in your employment
information. Debtor 1 Debt

2} ser lpsoelpoahaecrae~ Employed) Self Employed Em
attach a separate page with Employment status [WEmoioyes) ploy

information about additional C0 Not employed @ Not
aie Occupation [ Managing Member] Only "Member"

Include part-time, seasonal, or

self-employed work. Oxebridge Quality Resources
— Employersname —_intl, LLC

 

 

 

 

Occupation may include student

or homemaker, if it applies. Employer's address 1503 S US Hwy 301

Tampa, FL 33619

How long employed there?

es Give Details About Monthly Income

 

 

 

‘stimate monthly income as of the date you file this form. If you have nothing to report for any line, write SO in the
o0use unless you are separated.

you or your non-filing spouse have more than one employer, combine the information for all employers for that perse
ore space, attach a separate sheet to this form.

For Debtor 1

List monthly gross wages, salary, and commissions (before al! payroll
deductions). If not paid monthly, calculate what the monthly wage would be. : 0.00

Estimate and list monthly overtime pay. . 0.00

Calculate gross Income. Add line 2 + line 3. : 0.00

 

 

How long "employed" there? 16 years (self-employed) - No income. So - What is Oxebridge's One Man Band LLC worth?

+

 

14 April 2019 - "Blame Elsmar" has been Paris’ theme for years now...

Oxebridge @Oxebridge « 18h 14 April 2019
Claims by the @ASQ/Elsmar/Guberman crowd's claim that
's reporting makes it guilty of "treason" and subject to

capital punishment may be incitement to violence.

 

Well, he's at it again. Who knows what the hell this is about...
 

Case 8:15-cv-0d0 PE PTET BoE IEP Ft LUIS OUS SHAS: 7 PagelD 1634

It's a conspiracy, | tells ya!
Of course, Paris was accusing Elsmar of “supporting terrorism" back in 2004...
(Paris' complaint is on pages 17 and 18 of the .pdf file - The first part is Marc Smith's response)

And this crap is S7/LEL up on Linkedin: Blame Elsmar!
A delusional paranoid rant.

The Latest News in Oxebridge's Christopher Paris Lawsuits (Both of them since 2014....)

Oxebridge's 2015 lawsuit - (Case number: 8:15-cv-00011-EAK-TBM (aka Chris Paris' 2014 New Years Eve Party)!

What did Chris Paris do for fun on New Years Eve of 2014?
He filed his FIRST ever lawsuit!

and Mr Paris' 2019 Oxebridge Lawsuit M.D.Fla. 8 19-cv-00423-WFJ-SPF {aka 8:19-cv-423-T-02SPF} 4 years later... Mr. Paris filed his SECOND EVER lawsuit! Chris Paris knows how to have
FUN! Wheeeee....

 

(Our opinion, obviously) - How Chris Paris makes himself look Stupid Outright {Again, and Again, day after day} even on Holidays.

Note to Mr. Paris: Expressing an opinion is not defamation/libel nor is expressing an opinion illegal. What you are doing, however, is. Opinions herein are obvious on their face,
though some, such as calling Mr. Paris a liar, have already been shown to be factual - See below "Example" under ‘Summary". As to "vicious", we believe Mr. Paris was exactly that
in this post which he posted on Linkedin (it's still there) as well as on his own Oxebridge.com tabloid website (It's still posted there as well): Can't-Access-Oxebridge's-Free-ISO-
Jemplate-Kits_- Blame-Elsmar - Mr. Paris is a fraudster - A Trumpista/Alex Jones truther nutter...

Reminder: Definition of defamation:
The act of communicating false statements about a person that injure the reputation of that person.

Reminder: Definition of libel:
NOTE: The U.S. Supreme Court has held that the First Amendment's protection of freedom of expression limits a State's ability to award damages in actions for libel.

Mr Paris' latest libel as of 9 April 2019 as Mr. Paris "trolls" Elsmar.com, Mr. Smith and Elsmar.com's moderators and participants:
Oxebridge @Oxebridge - Apr9 2019

They just don't learn. New cache of defamation posts leaks from
Elsmar.com website, despite two court orders ordering it to stop. Can

trolling become an addiction one would risk jail for?

Vv a © it,

 

1. Who is "they"?

2. "New cache of defamation posts leaks from (link: https://Elsmar.com) Elsmar.com website" - None exist. Go there and see for yourself.

3. There is no such court order, much less two of them. There is an agreement called a "stipulation on injunction" from the first lawsuit which is enforceable by the court. It
is applicable to both Mr. Paris and Mr. Smith. This is not a "one way street" situation.

4. Civil lawsuits are not "jailable" offenses", but as a Tabloid publisher Paris makes this all sound so ominous...

5. The King of Trolling speaks!

Mr. Paris continues to troll Marc Smith and Elsmar.com.

The 2015 lawsuit by Mr. Paris/Oxebridge was just plain stupid (as is the 2019 lawsuit against Mr. Smith by trying to link him with Levinson, Guberman and LaBelle) - The Lawsuit
against Smith from 2015 - The Whole Deal in a Nutshell...

oP a
o*

NOTE 1: 24 March 2019 - We are now public again after moving active participants to a private password protected SSL domain. Sorry if we interrupted you in watching us here, Mr
Paris. On with it - New screen shots for you to take!

NOTE 2: 3 April 2019 - We have no association whatever with Mr. Levinson, Mr. Guberman or Mr. LaBelle.

Summary to 9 April 2019

This website was set up to make clear to the public Christopher Paris' public attempts to discredit Elsmar.com, Elsmar forum moderators & members, and Marc Smith personally. Mr.
Paris expects to be able to publicly defame others, but cries foul when he experiences the same treatment. Filing the 2015 lawsuit against Mr. Smith, Mr. Paris' intention was
obviously to restrict Mr. Smith's freedom of speech and freedom to express an opinion, which we believe is also the objective of his 2019 lawsuit. To a large degree he failed, in the
end, in that Mr. Smith had rarely expressed, in public, an opinion of Mr. Paris and/or his company "Oxebridge Quality Resources LLC". Nor did Mr. Smith ever post anything false
about Mr. Paris or his company. Mr. Paris, however lies, with abandon. Example - See Page 5. Either Oxebridge was worth nothing and had no assets, as he claimed in bankruptcy
court (which we personally believe is true), or he is lying on his website.

lf Mr. Paris, or anyone, for that matter, wants to challenge anything posted here as not being factual, by all means contact legal@oxebridgequalitylawsuits.com and your
complaint/email will be reviewed and replied to promptly. We have fact checked everything here, but by all means, if we missed something we will correct it promptly
and print a retraction.

We received the following. It was sent to us by Mr. Paris who obviously was thinking he was emailing it to Mr. Smith. By not actually verifying Mr. Smith's actual personal email
address and sending it to him personally, Mr. Paris can not expect that he has any type of claim to privacy:

 

34 _ Oxebridge Quality Resources International uc
*, ee" wf 1503 South US Highway 301 Edificio Tempus
* ®, ( yx |- I R y ; E Suite 36 | Av. Santo Toribio 103 ~ 117
* ©, i ) \ Tampa FL 33619 USA San Isidro, Lima 27 PERU
° ee “QUALITY RESOURCES T RNATIONAL
. ° uM Ph: 863.651.3750 Telf: 953-710-915
OQR@oxebridge.com ventas@iso9001.pe
Marc Smith
8466 Lesourdsville-West Chester Road
West Chester OH 45069
Via email to: elsmarmarc@gmail.com
31 January 2019

Marc:

This notice is presented as a pre-suit notice prior to our filing of a Federal lawsuit against you for defamation,
cyberstalking, trademark and copyright infringement, and other related civil complaints. While Federal suits may not
require such pre-suit notices in all cases, this is being provided as a courtesy.

You are currently subject to a US Federal court order on joint stipulation which bars you from publishing material about
me, an order under which you were already found in contempt of court. Nevertheless, you continue to publish
defamatory and false material about myself and my company through your latest website at
www.oxebridgequalitylawsuits.com. You have furthermore provided material to Daryl Guberman and Bill Levinson,
which they they used to defame and harass me and my family further.

We have prepared a Federal lawsuit against you and will file if you do not comply with the following in 5 days:

1. You shall remove all defamatory material under the new website immediately.
2. You shall pursue the removal of prior defamatory material per the current court order(s).

>» maa SS || ro ee. oe — alana ok fama *_. ah liak inna > _ Fir Pies all ee ee, oe ee —— cooks mle mo simallae rt ier Fess SS RS SK SS =,
ae re ae Re re SE ee PE pee Se ee eee pO ee ee Ope ee ey

pseudonym, eaansrscusbhoortinppughrTanyoUbindtage16 Filed 12/20/19 Page 3 of 7 PagelD 1635
4. You will publish an apology and retraction to appear on the Elsmar.com website, in which you will retract your

statements made against me and my company, and apologize. That statement will remain on the webpage’s
header for a period of three years. You will make no comments to dilute or contradict the message made
therein, whether under your own name, a pseudonym, anonymously or through any third party. You will
moderate any comments made by your readers if they attempt to dilute or contradict the message on your
behalf.

2

Christopher Paris

"You Shall....<do such and such>" stands out.

 

So - As Mr. Paris continues to post and host defamatory claims about Marc Smith and Elsmar.com on Linkedin, on his personal oxebridge.com website, Twitter and who knows where else,
Paris demands that Marc Smith, who has not posted anything about Mr. Paris, remove what Smith has not posted. Talk about an impossibility.... ;) And to boot, Paris wants an "apology"? We
don't think so.

We will take this website (oxebridgequalitylawsuits.com) down as soon as Mr. Paris complies with the following:

1. Mr. Paris remove all defamatory material on Mr. Paris' Oxebridge.com website, and all other internet websites, including Linkedin and Twitter, or on any other website Mr. Paris
has posted defamatory material related to Elsmar and Marc Smith.

2. Mr. Paris pursues the removal of prior defamatory material per the current court order(s).

3. Mr. Paris ceases and desists from publishing any new defamatory material whether under Mr. Paris' own name, a pseudonym, anonymously or through any third party.

4, Mr. Paris publish an apology and retraction to appear on the Oxebridge.com website, in which Mr. Paris retracts his statements made against Elsmar, Elsmar
Moderators, and Mare Smith, and apologize. That statement will remain on all of Mr. Paris' Oxebridge web page headers for a period of 5 years. Mr. Paris will make no comments to
dilute or contradict the message made therein, whether under Mr. Paris' own name, a pseudonym, anonymously or through any third party. Mr. Paris will moderate any comments
made by his readers in his "O-Forum" if they attempt to dilute or contradict the message on your behalf.

The ball is in your court, Mr. Paris. We'll wait for you to start. Then again, we see you're ramping up again.

Oxebridge 9019 Apr
Oxebridge

Latest anti #whistleblower threat: | have to apologize to those

harassing me and my family, drop the Federal lawsuit against
them, and THEN they will stop defaming me and falsely

accusing me of crimes. #notgonnahappen @MMwhistleblowe
@BlowThe_Whistle

  

= 5 :

“Tweeted" by Mr. Paris of Oxebridge fame on 1 April 2019
Oxebridge's Paris is so mistreated...

 

And - We do not for a minute believe anyone is "harrassing"” you or your family. Nor do we see anyone anywhere accusing you of "crimes". We DO see people laughing at you and your
outrageous claims...

And we suggest that your experience after the 2015 lawsuit - The Streisand effect - Didn't ring a bell to you. This new lawsuit will come back to haunt you as well, Mr. Paris.

We will state this: We do not know or have any association with, in any way, much less any communication with, Guberman (who we opine is nuts), Mr. LaBelle (whoever he is), and/or Mr.
Levinson (who has apparently gone into hiding)....

Meanwhile... On with the subject at hand - Mr. Paris’ lawsuits. Pot - Meet the Kettle, and it is fun to watch Paris go into an irrational Trumpian response on his website, on Twitter,
Linkedin or where ever... Will you take a stroll over to the Ripoff Report stuff? Have you posted there? How does anyone actually know what YOU posted? Thinking Perry Mason here - What
did YOU post to make yourself appear to be "targeted?

Well - On with our focus.

 

Oxebridge Lawsuits Index

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant Plaintiff Outcome
Federal ;

Fall Civil Mactan Onn (ons man G31000 North Dismissed Without Prejudice -

2014 |Lawsuit Paris P America, Inc. Jurisdiction - Late 2014
Federal

January|| Civil Mare Smith Oxebridge and Settled prior to a trial - Dismissed

2015 |Lawsuit Christopher Paris WITH Prejudice - July 2015

2
Federal ; i, oa

April | Civil Oxebridge LLC (one man Dismissed Without Prejudice -

5017 L “ t band) and Christopher William Levinson Multiple filing issues - Jan 2019, but
a Paris still "In-Process" as of 28 Feb. 2019.
Federal

April || Civil 4 Defendants - Levinson, ]Oxebridge LLC (yes, ||We're laughing on this one... It will

501 9 ILawsuit Smith, Guberman and the One Man Band) _ ||probably take a year or two to
a someone named LaBelle. |fand Christopher Paris |lcompletely play out.

 

 

oP
o*

The first thing to consider is Chris Paris is an attention seeker who uses tabloid style writing to attract "followers". Mr. Paris has become a "Social Justice Warrior". Much of this is evident in the
many things he posts, and that he does, to simply draw attention to himself, and here and there interjects total nonsense about people and organizations "attacking" him in one way or another.
And think National Enquirer supermarket tabloid owned by David Pecker. This is, of course, our opinion which should be apparent on its face.

   
 

Be Salman Space creature survived|
| Scandle Rag UFO crash in Arkansas!

fom th ro

    
Case 8:15- agelD 1636

Cu

"ll Secret Service building special
es

 

Mr. Paris is obviously a pathological liar, at a minimum, in addition to his attention seeking behavior in general. Like Trump, Mr. Paris fancies himself as a
“Trump the meme: a chaotic, super-masculine "social justice warrior" fighter."

 

oP a
oOo =

Mr. Christopher Mark Paris (dba Oxebridge Quality Resources LLC) according to his bankruptcy filing) has filed 2 lawsuits against any person or company since 2015. Two (2) lawsuits have
been filed against Mr. Paris as described below. But reading Paris' "Fundrazr" page (do a search on the key words Oxebridge Fundrazr - It's been stuck for months on end now...), Paris leads
people to believe he Is defending the world through his "lawsuits" lawsuits and our purpose Is to debunk that "fake news". Our opinion of trying to understand Paris' libel and libel per se is ---
Captain Underpants... Its just too funny. We believe that Mr. Paris is the type of person who punches someone and is surprised and offended when that person hits back, or better still, knees
him in the <manly parts>. We call Mr. Paris a "sissy" - Paris believes he is a "snowflake". Oh, poor Crissy... So - Sue us for calling you names, you little fart...

ae
Oo *

This website is owned by the corporation which now owns Elsmar.com and the contents. Or not... We are located in the Bahamas - Get over it, Mr. Paris. As such this website's

mission here is to fact check Mr. Paris and his claims, and to debunk his fabrications in which he defames Elsmar.com. We have included "back door" information, knowing that
Mr. Paris will, technically, cyber stalk this website and Elsmar.

Paris has taken the bait and made some really funny presumptuous claims (as well as, as Mr. Paris says (using his tabloid style headline language"), "horrific" claims.. And Mr.
Paris complains about "cyber stalking" - The "evidence" Paris has submitted is proof of HIS "cyber stalking" "evidence" in the recently filed lawsuit. See the "evidence" Mr. Paris
has submitted in his latest lawsuit. Screen captures and much more. Mr. Paris has cited this website. Mr. Paris is "cyber stalking" this website and so much more. Paris is
amusement, we admit we admittedly were amused at Paris’ claim of "doxxing" with respect to his Fundrazr site. While Mr. Paris no longer shows who contributed, he reveals the donors in his
lawsuit "evidence". Mr. Paris has "doxxed" his Fundrazr contributors. Imagine that...

Yes, Chris - We "played" you. It has been, and knowing you, continues to be, fun to watch. And Chris Paris will surely be screen capturing this... ; ) while he makes claims that HE is being
"cyber stalked".

 

Now - Let's Let's get started...
Christopher Mark Paris, a one person "company" with no known employees (aka Oxebridge Quality Resources LLC), has been involved in only 4 lawsuits which we can find as of March 2019.

NOTE: Documents posted here are publicly accessible - They are not "sealed". Mr. Christopher "Oxebridge" Paris has at various times claimed that various legal documents about
his lawsuit(s) posted around the internet are "sealed" or other some such crap - They are not. They are available to anyone, anywhere, in the US's PACER system and elsewhere,
such as on the free Court Listener.

To clarify, court documents posted herein are publicly available on PACER (Public Access to Federal Court Electronic Records), but they do charge to access documents. You can get them for
free from Court Listener. For a while, some documents were sealed, including the Mediation Settlement Agreement. All were eventually unsealed, in part because Mr. William "Bill" Wohlsifer
threw his client Mr. Paris "under the bus" by agreeing when the Federal Magistrate Judge asked if he had any objection during a telephone "hearing" in January 2016, as we understand the
circumstances.

1. Lawsuit AGAINST OXEBRIDGE - July 2014 -_G31000 North America, Inc. et_al v. Paris et al, 1:14-cv-03885-VEC - Case 1:14-cv-03885-VEC - Filed 07/10/14. This lawsuit
against Mr. "Oxebridge" Paris was dismissed solely for Lack of Jurisdiction. The lawsuit never went to trial. It was dismissed "without prejudice". It appears the people who filed the
lawsuit decided the costs to re-file the lawsuit were simply not worth it. Our opinion, of course.

 

2. Lawsuit BY OXEBRIDGE - January 2015 - Christopher Mark Paris sued Marc Smith, personally, (not "E/smar" as evidenced herein) in January of 2015. Case: 8:cv-00011-EAK-
IBM - A Federal Civil Lawsuit filed in the Middle District of Florida. The lawsuit did not go to trial. The lawsuit was settled out of court prior to a trial and the lawsuit was
terminated by the Judge "with prejudice". Smith, who did all his own legal filings, hired a "contract attorney" only to make sure Paris’ idiot attorney would throw Paris ‘under the bus'
in the settlement meeting saving tens, if not thousands of $$$.

Although Christopher Mark Paris has claimed that his lawsuit against "Elsmar" was "successful", Paris never sued Elsmar, Elsmar.com or any such rubbish. Paris sued Marc Smith,
personally, as well as a long defunct DBA Mr. Smith ceased to use in 2001. Mr. Paris and his lawyer Mr. William Wohlsifer put together a really stupid, outdated lawsuit considering
they were stupid enough to file against a nonexistent DBA. Other than for the Mediation Settlement meeting, where Smith needed a good contract attorney, Mr. Smith was a "per se"
defendant who did all his own legal work which saved him tens of thousands of dollars.

This, of course, made Paris’ "lawyer" (essentially an ambulance chaser who caught Mr. Paris) Mr. Bill ‘William’ Wohlsifer look like a very stupid attorney: we opine that he is. And, in fact, the
Judge commented about Mr. William "Bill" Wohlsifer's motions: "... The pleadings filed in this case are not at a level appropriate for federal court. This applies equally to the Defendant, who is
proceeding pro se, and the Plaintiffs, who are not."- See the bottom of page 10. It's understandable that Mr. Smith's pleadings are “...nof at a level appropriate for federal court.” Mr. Smith had
(well, now he has some...) absolutely no background in law, and as such can not be expected to be knowledgeable in law, but as to Mr. Wohlsifer, a licensed, practicing attorney (Ha!) who has
a "federal court level" approval to plead in, shows Mr. Wohlsifer to be a total joke, as well as a liar wno should be disbarred.

Technically the lawsuit was settled out of court (too expensive to fight, we assume) on 5 June 2015. In early July of 2015 the court accepted the settlement and dismissed the lawsuit With
Prejudice so it CAN NEVER be reopened.

ase 8:°15-cv-00011-EAK-TBM Document 104 Filed 08/22/16 Page 41 of 42 PagelD
Ls Exhibit “E”

EXC
HANGE OF CONSIDERATION: As consideration for this

  

mediation settlem
ent agreement, the parties hereby agree that the following matters

te I it ” yh aa = | ¢ j

EFENDENT SHyil REMIT ft 8 sco (Elen7- Thodani
Hive Hywdnep Docutd<) To PLaWTIFES BY DECI VERY
OF ff CHECK PauRABLE TD WILLIAA R. WOWLSIFER PS
W//THW 30 DAYS OF THS ~fekeenenl AS TRE Fuil
SETTLEMENT FAY MENT.

Yv
30 WITH 320 Dpys From Me DATE OF Js AEMeEMENT
0

 

 

 

 

DEFENDANT. Sate : g
ce Pen«e dun 4
V4) DDQElere oa orm ve (We Fee RE Fb

 

FOt Els £.COrY, Aad ioe Tuyrmen. Retenir Pe Eee

oe BD DELETE Dy 5 NO Mone Arepezow COci.py
   
  
  
 

nt Nl ae amare hn Ro he sits Rly
46-16 Filed 12/20/19 Page 5 of 7 Page avy 1637

CisT £Ob ECSPR ¢
~ Bows = Tne cel
€ FLEPARD BY GEWTIEFS’ CONSEL

-

Maik Case Peso TR

SIG f LETTER,

yO Cw cenrws 7 REMOVAL oF Elemyd. cee eres en ee an
| FLATITIEFS from becein Aol mee tv ey TIFF,
te Le. CoAT"; an eee |

en Ay
a DL StwT _Dowa an ASE CCERRTING | Wit EMBL. sna

 

 

 

aXe Mi Wel” Of ELATE Any SUMAN WEBSITE RECRTIVG 72

 

 

 

 

 

Page 2

This shows Smith, immediately on his return from the MSA,
set out to comply with its terms.

Obviously agreed to by Smith because of cost. (and, of course, Smith got to retain ownership of Elsmar)
Mr. Smith has complied with the agreement by giving Elsmar.com to a Bermuda corporation trust.

In the end, Mr. Paris actually lost money in the lawsuit, and of course the final blow after the "Violation of Stipulation on Injunction" hearing of March 2016, Paris (aka Oxebridge) declared
bankruptcy.

If you have followed Christopher Paris’ posts on his website, Twitter, Linkedin and such, you will notice that, as stated above, Mr. Paris refers to the lawsuit against Marc Smith as a lawsuit
against Elsmar which is knowingly false. Elsmar has never been sued by anyone or any company. Why does Mr. Paris keep referring to Elsmar? We'll explain in detail soon on another page
(court case documents 122 and 123 explain Smith's position), but it started as an attempt by Mr. Paris trying to hide the lawsuit from the public. Much to his surprise, the world would soon know
about every aspect of the lawsuit. Karma.

The US Federal District Court Middle District has issued a final order declaring

Oxebridge as the prevailing party in its defamation lawsuit against the Elsmar
website.

xs https://www.oxebridge.com/emma/us-court-oxebridge-prevails-in-elsmar-law...

 

Oxebridge Knowingly False Fake Tabloid Type News
This is more proof that Mr. Paris is a liar, by the way...

The Oxebridge lawsuit face page:

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF Ni nn
TAMPA DIVISION

 

OXEBRIDGE QUALITY RESOURC
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually,

Plaintiffs,

V5.

MARC TIMOTHY SMITH, individually, Nope - Nothing about
and d/o/a CAYMAN BUSINESS SYSTEMS,| Elgsmar or Elsmar.com

 

 

 

 

Defendants.

 

Oxebrid je couldn’ t com pete with a retired fellow...

input each and every time Elsmar.com and the requesting party engage in industry-specific
consultation. Further, “premium file access” can be purchased where editable Master Data
File Sets are transmitted to “premium members”, some of which in the State of Florida.

15. SMITH and CAYMAN's clients within the State of Florida use Elsmar.com to access
training manuals and materials essential to Defendants’ services.

Page 3 of 21
Wiliam R. Wohtuifer, PA

1100 E Park Ave, Ste 6, Tallahassee, FL 32301-2651 (850) 219-0888 - FAX (866) 629-0174

Chris Paris believes there should not be competition...
When someone complains like this, they obviously provide
inferior products and/or services.

16. SMITH’s actual interactions establish a physical presence within the State of Florida. The
commercial quality and interaction with businesses and individuals within the State of
Florida of Elsmar.com establish a “plus” factor to establish sufficient minimum contacts.
C/- Roblor Mktg. Group, Inc. v. Gps Indus., Inc., 645 F. Supp. 2d 1130 (S.D. Fla. 2009)

17. This action seeks to collect an amount exceeding $75,000 and there is complete diversity
between the parties; jurisdiction is proper under 28 U.S.C. §1332.

18. This Court has original jurisdiction over Plaintiffs’ Federal Unfair Competition Claim,
pursuant to 28 U.S.C. § 1121, and supplemental jurisdiction over Plaintiffs’ state law

 

It is correct to say Paris (Oxebridge) couldn't compete with a person who had retired around 2001. From what we have read we understand why.

 

SMITH owns, operates and maintains Elsmar.com, which offers a free alternative to
standards consulting services to potential paying clients, of which SMITH derives income.

=> tte... Pee J. te ota cece cr aor tl *—~ Dt, DoW emcee ccc eet rsrh._jS ——~j  ...*..._9 wee *citi. ij. Fe
Ney Pe Pee eS ee ee ee Pee eee

Case 8:15-cv-00011-TPB-CPT Document 146-16 Filed 12/20/19 Page 6 of 7 PagelD 1638
industry standards in place of normally paid consulting services from Elsmar.com for

example,
Fighting against free information on the internet, in this day and age, Chrissy Paris is just out of his mind (aka stupid).

We believe this is appropriate at this point.

And for all of Paris' complaining about 15 (or 17 or however many years Paris is claiming now) years of "continuous tortious interference", as submitted to the court in the 2015 case, consider
this:

meine

 

Nothing occurs

for over 3
years (2001 - Paris/Oxebridge

against Smith.
over 9 years. J

2004 2013 2014 2015 32016
= “Tt fT

Smith responds to Paris’

Chris Paris files atch ole ot - First email exchanges
ay chinese _ = 2013 through 2014

claiming Marc Smith/
Elsmar.com is “...running
a lottery...” — June 2004.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paris/Oxebridge
starts Twitter

Initial discussion of Chris Paris’ Chris Paris begins Libel.
business practices. A single defaming Smith in online
discussion with 33 posts by forums — August 2004.

various people — 15 July 2001
through 4 September 2001.

 

 

 

 

 

 

 

 

 

 

 

 

3. Lawsuit AGAINST OXEBRIDGE and Mr. Christopher Paris personally - April 2017 - William Levinson sued Christopher Mark Paris (and Oxebridge, Paris' company, as well) for libel in 2017
in the Florida State court system, in Hillsborough County court, (Case: 17-CA-003804 or Florida's "Uniform Case Number" 29201 7CA003804A001HC). This lawsuit, claiming Libel, was filed in
Florida state court so it is not available in PACER (a federal court documents system). You have to Search for it by Company in the Hillsborough County (Florida) Court records.

 

The status of the case as of March 2019: Paris (aka "One Man Band" Oxebridge) countered with a SLAPP motion against Mr. Levinson's filing. The Judge in the case ruled that Levinson's
lawsuit was not a SLAPP lawsuit. As of this writing, the Judge has not formally entered a Judgement against Christopher Paris, but Florida law is that when a SLAPP motion fails, the party
which brought the SLAPP motion pays the other party's attorney fees to defend against the SLAPP motion (in this case Mr. Paris will owe Mr. Levinson's lawyer fees).

The judge finally did make a ruling in January 2019. Based upon what the judge determined to be, essentially, flaws in the original filing, the case was essentially dismissed Without Prejudice.
This means that technically Mr. Levinson can re-file the lawsuit. It is doubtful that the lawsuit will be refilled due to the cost, but this is our opinion as of this writing.

 

4. Lawsuit BY OXEBRIDGE - (First threat 2018, lawsuit filed February 2019)

February 2019 - Finally - Paris has filed a flaky lawsuit - M.D.Fla. 8 19-cv-00423-WFJ-SPF (Paris v. Levinson - 8:19-cv-00423). You have to read it. You can get them here for free -
CourtListener

This is a Federal CIVIL Lawsuit, and as such it is a public lawsuit. All documents are on PACER, but - PACER does charge to access them.

We plan to update with some details during the next month. We're just not in any hurry to do so. Some of what we have read is just so funny that it's hard to take seriously. Paris, of
course, is already using The Tweeter to "brag"...

Ne Oxebridge 2 March 2019
% Oxebridge
2 of 3 defendants in our Federal suit have responded as
predicted: #1 sent a nasty freak-out email, & # 2 ramped up
defamation on his website. Now waiting for a red-faced
Guberman video on YouTube, and we will have achieved
trifecta. None of this will help them in court.

View details - + nm

Oxebridge
Oxebridge

Another completed hearing today in the FL court case against
@ASQ section chair Levinson. Still parsing the results, &
awaiting the transcript, but it sounds like more wins for
#Oxebridge. #AntiSLAPP still live, Levinson motion denied.
#Whistleblower Nope - No determination made yet.
View details: + nn w

 

Paris accuses others of defamation, as he does exactly the same.
Paris - A Serial Liar and Conspiracy Theorist.

 

NOTE: Mr. Paris has been threatening to sue the ASQ (American Society for Quality) and others for "collusion" (etc.). And - It appears obvious that that Mr. Paris will not actually file a lawsuit
against the ASQ, but this remains to be seen. The rumor is Paris has had so many lawyers jump ship (4 now?) that he's having a difficult time finding one. Added to that, lawyers are supposed
to do "Due Diligence" prior to accepting a client. More thoughts: Before accepting_a Client.

And, of course, there is the money issue. Paris’ lawsuit "Fundrazr" hasn't moved, as of this date, from $4,007.00 and it has been running for over 3 years. It appears few people are interested in

Paris’ "cause".

 

21 December 2018 - We're all waiting on needles and pins, Paris having just posted this on the Twitter thing:

Oxebridge
Oxebridge 2018

Five whole days working on legal filings for the upcoming
"robust" Federal lawsuit. We will enter yet again the period
where everyone who's been joking about the pending suit
suddenly starts rending their garments at having been served.

View details - «+ n

 

20 December 2018 - The lawsuit wasn't even filed until 2 months later. When posted, no one had been "served".
"Robust"?
“Rending their Garments"? Really?

More Oxebridge Trolling the ASQ on Twitter on 20 January 2019:

 

Oxebridge @Oxebridge - Jan 20 2019 v
I'm thinking of creating a fake LinkedIn account using a stock model photo, and

only posting fawning, sycophantic "likes" of key ASQ people and policies to see
how long it takes to be given a spot on the Board. Pretty sure they won't check
for an actual pulse.

 
 

And... Again on 29 January 2019._. Case 8:15-cv-00011-TPB-CPT Document 146-16 Filed 12/20/19 Page 7 of 7 PagelD 1639

Just concluded a great two-day #ISO9001 #Braindump in
Orlando. Alas, | have to do these without any marketing

because trolls from @ASQ continue to harass venue owners
and others if | dare announce my events. We'll have a fix for
that problem coming very soon, however.

View details - + ta

 

Paris tweeting into the wind to a miniscule audience and tilting at windmills.

lass Action Lawsuit Against ISO 9001 Registrars ...

https://www.oxebridge.com/.../is-it-time-for-a-class-action-lawsuit-against-iso-9001
re...

¥

Jun 7, 2015 - Oxebridge Quality Resources ... Such contract violations justify a
lawsuit. ... Such a lawsuit would probably be targeted at ANSI, in the US ...

 

Chris Paris is out to make friends! "Dominate Your Registrar!"

Paris' threats are not new. Paris posts threats of lawsuits from time to time, with the exception of the lawsuit against Smith, all of which were idle threats. Paris posted a similar threat early last
summer. He has been doing this for years, looking back. For several years now Paris has been running a Fundrazr bit - Started over 3 years ago its up to $4,007. Not exactly a ringing success
in terms of anyone being interested in supporting him financially. Does Oxebridge have your email address? If so, it's for sale on the Dark Web.

 

nd Onward Into 2019...

2018 was a pretty wild ride, and we're going
but with some incredible momentum.

wasn't all good, as Oxebridge has had to
ace increasing attacks from three or four
Fompeting consultants who have published
literally) hundreds of defamatory articles
online about the company and yours truly. We
Iso uncovered that the profession's beloved
0 has been pulling some strings behind the scenes in this effort, while working to
ban Oxebridge appearances at ASQ events throughout the country, an apparent
etaliation for our reporting on the group's controversial decisions. Senior TAG 176
aders were revealed to be behind some of the horrific anti-Oxebridge videos that
accuse us of terrorism, Nazism and more. A massive US Federal lawsuit is coming
gainst the perpetrators, listing a host of complaints including defamation, doxing,
legal wiretapping, trademark infringement and more. (You can still donate to our
egal defense fund if you want to help.)
Levinson gets his money, Paris will be paying Levinson a lot more than $4,000
ou may have missed it, but in late 2018 we launched the Oxebridge.biz
erchandise website, along with a line of brand new and hilarious ISO related

erch that will Xna of Xo wi Sf 1 sell ver employees and totally
furiate your regi ir dgudtor ete ag, Sharky EOF Thu ? tks the one you
ee above, and a huge line of snarktastic FOD posters for you AS9100 certified

 

Fair Use Screen Capture

Undoubtedly Law Enforcement is Involved, a repeated standard Paris claim... He has said this so many times that it's - Well, sad. The Broken Wing syndrome. "Massive" lawsuit coming.
"Horrific" - Horror movie title/Tabloid click bait word. A totally paranoid weirdo. And to advise people to "...totally infuriate your registrar auditor..." isn't the smartest advice. Like Trump, Paris
thrives on conflict.

As in many of his postings, he shows his tabloid newspaper tendencies - Paris just loves the word "horrific", for example (Supermarket tabloid writing words to use 101). And his claims such as:
"Senior TAG 176 leaders were revealed to be behind some of the horrific antiOxebridge videos that accuse us of terrorism, Nazism and more." - No evidence, as usual. Just accusations.
Accusations are Chris Paris’ stock in trade for his Oxebridge supermarket tabloid... And who is "us"? There is no "us". Oxebridge is a one-man-show (aka "One Trick Pony" and "One Man
Band"). Some may call Paris a "One Man Wonder" - A 40 Day Wonder...

Christopher Paris has also threatened to file a federal lawsuit against Mr. Levinson, but it is beyond us what his grounds to do so would be. Not to mention the currently ongoing lawsuit against
Paris/Oxebridge by Mr. Levinson. Paris has also threatened Daryl Guberman, who is also a bit nutty in our opinion, with a lawsuit, yet none has been filed. Mr. Paris' various and sundry threats
over the years against so many people, organizations and companies are legendary.

 

Easy access: Christopher Mark Paris Bankruptcy Documents.

Also: About Oxebridge's Fundrazr page - Collected, as of this writing on 1 March 2019, $4007.00 over a 3 year run, $1000 of which was by one person.

 

Fair Use Screen Capture of "Christopher Mark Paris"
(or Erwin or whatever he's calling himself these days...)

 

A continuing saga...
